Aaron Lamont Brice v. State of Maryland, No. 1537, September Term, 2021. Opinion by
Harrell, J.

CRIMINAL LAW – SUFFICIENCY OF THE EVIDENCE – SOLICITATION TO
COMMIT FIRST-DEGREE MURDER

       The State satisfies its burden of evidentiary sufficiency when ‘“any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.”’
Kamara v. State, 205 Md. App. 607, 632 (2012) (quoting State v. Coleman, 423 Md. 666,
672 (2011). After a bench trial, Appellant was convicted of solicitation to commit first-
degree murder. To prove that a defendant solicited the commission of first-degree
murder, the State must prove that: (1) that the defendant urged, advised, induced,
encouraged, requested, or commanded another person to commit first-degree murder; and
(2) that at the time the defendant made the oral or written efforts to persuade another
person to commit first-degree murder, the defendant intended that the first-degree murder
be committed. See MPJI-Cr 4:31.

       The State’s evidence centered on a recording of a telephone call that Appellant
placed from jail. Appellant placed that call to the solicitee the day after Appellant was
convicted of numerous crimes against the victim, his former love interest. During the
call, Appellant told the solicitee: “Shoot that bitch up.”

        At trial, Appellant’s counsel argued that the context of the conversation heard on
the call showed that Appellant was directing the solicitee to shoot a brown car parked in a
lot outside the victim’s apartment. The State claimed that Appellant’s references to that
vehicle were coded references to the victim’s location. The trial court found that
Appellant used the brown car as a landmark for the solicitee to find the victim, and that
the jail call contained a thinly veiled solicitation to commit first-degree murder.

        The evidence established that Appellant directed the solicitee to “[s]hoot that bitch
up.” Later in the conversation, the solicitee asked: “What you want, me to fire that bitch
up?” Appellant responded: “Yeah.” Based on those statements — and all of the other
evidence — the court was able to infer reasonably that Appellant asked the solicitee to
kill the victim, rather than shoot at a vehicle outside the victim’s apartment. Moreover,
the trial court did not err in relying on evidence extrinsic to the solicitation in concluding
that Appellant was guilty of solicitation to commit first-degree murder.
Circuit Court for Anne Arundel County
Case No. C-02-CR-21-000944

                                                         REPORTED

                                               IN THE APPELLATE COURT**

                                                       OF MARYLAND

                                                           No. 1537

                                                    September Term, 2021



                                                  AARON LAMONT BRICE

                                                               v.

                                                   STATE OF MARYLAND


                                               Berger,
                                               Friedman,
                                               Harrell, Glenn T., Jr.
                                                  (Senior Judge, Specially Assigned),

                                                               JJ.


                                                     Opinion by Harrell, J.


                                               Filed: December 22, 2022

                                        *Ripken, Laura S., J., did not participate in the
                                        Court’s decision to designate this opinion for
                                        publication pursuant to Md. Rule 8-605.1.
**At the 8 November 2022 general election, the voters of Maryland ratified a
constitutional amendment changing the name of the Court of Special Appeals of
Maryland to the Appellate Court of Maryland. The name change took effect on 14
December 2022.
                    “What we’ve got here is failure to communicate.”

                                          The Captain (portrayed by
                                          Strother Martin) in “Cool Hand
                                          Luke” (1967).

       In this case, a trial judge in the Circuit Court for Anne Arundel County disagreed

implicitly that this quotation applied to the defense’s essential theory. In a bench trial in

November 2021, the defendant, Aaron Lamont Brice, argued that the text of a telephone

call he made from jail did not communicate a solicitation to murder a specific person.

The court found him guilty. The judge sentenced Brice to 25 years, suspending all but 15

years, consecutive to any outstanding sentence, and five years of probation.           Brice

appeals timely and presents a single question for our review:

       Was the evidence insufficient to sustain Appellant’s conviction for
       solicitation to commit first-degree murder?

For reasons we shall explain, we affirm the judgment of the circuit court.

                                     BACKGROUND

       The State’s case focused on a telephone call Brice made to Alton Michael Logan

Rivera while Brice was in jail. Brice placed that “jail call” the day after he was convicted

of numerous crimes against Lauren Friedlieb, his former love interest. During the jail

call, Brice told Rivera: “Shoot that bitch up.” The State contended that Brice instructed

Rivera during the call to shoot and kill Lauren.1 Brice’s attorney argued that the context

of the conversation heard on the jail call showed that Brice actually was directing Rivera


       1
         We refer to the victim as “Lauren,” to avoid confusion with her father, Frank
Friedlieb, whom we refer to as “Frank.”
to shoot a vehicle parked in a lot outside Lauren’s apartment. The State claimed that

Brice’s references to that vehicle were coded references to Lauren’s location so that

Rivera could locate and shoot Lauren.

       After opening statements, the court admitted into evidence the parties’ stipulation

as to the prior convictions that had Brice in jail the day before he placed the jail call to

Rivera. That stipulation was entered into evidence as a joint exhibit:

       1. A two-day trial was held on March 8, 2021 and March 9, 2021, and the
          Defendant was found guilty of forty-two counts in the District Court for
          Anne Arundel County, listed chronologically by offense date:

              i.     One Count of Assault in the Second Degree . . . involving the
                     Defendant assaulting Lauren Friedlieb in her home, . . . on
                     January 22, 2020 at approximately 2:00am;

              ii.    One Count of Violation of Protective Order . . . involving the
                     Defendant sleeping against the front door of [Lauren’s home]
                     on January 22, 2020 at approximately 1:37pm;

              iii.   One Count of Violation of Protective Order and One Count of
                     Violation of Release Condition . . . involving the Defendant
                     observed by officers on January 22, 2020, at 11:45pm in front
                     of the balcony at [Lauren’s home], yelling for Lauren Friedlieb
                     up to her balcony in violation of Pre-Trial Release Conditions
                     and an Interim Protective Order;

              iv.    One Count of Violation of Protective Order . . . involving Ring
                     footage from January 23, 2020 at 2:13am and 2:34am that
                     captured the Defendant kicking the front door at [Lauren’s
                     home], in violation of a Protective Order;

              v.     One Count of Violation of Protective Order . . . involving the
                     Defendant calling Lauren Friedlieb from the Anne Arundel
                     County Detention Center on January 26, 2020;

              vi.    One Count of Motor Vehicle Unlawful Taking, One Count of
                     Unauthorized Removal of Motor Vehicle, One Count of Theft:
                     $25,000 to $100,000, and One Count of Violation of Protective
                                             2
                   Order . . . involving Lauren Friedlieb’s surveillance from
                   February 1, 2020 capturing the Defendant entering her 2018
                   White Volkswagen Atlas (“Atlas”) from the parking lot beneath
                   her balcony at [her home] in violation of the Interim Protective
                   Order. The Atlas was later recovered in the lot adjacent to . . .
                   the townhome of Frank Friedlieb, the victim’s father;

             vii. Twelve Counts of Violation of Protective Order and One Count
                  of Violation of Release Condition . . . involving the Defendant
                  calling Lauren Friedlieb approximately 128 times on her cell
                  phone between 11pm on February 1, 2020, and 11:30am on
                  February 2, 2020, in violation of the Final Protective Order;

             viii. Eighteen Counts of Violation of Protective Order . . . involving
                   the Defendant contacting Lauren Friedlieb personally and via
                   third parties (at his direction from the jail) via social media
                   messages, text messages and calls to her personal cell, and calls
                   to her employment from February 9, 2020, to August 21, 2020;

             ix.   One Count of Violation of Protective Order . . . involving the
                   Defendant calling Lauren Friedlieb on her cell phone in
                   violation of the Final Protective Order on August 19, 2020; and

             x.    Two Counts of Violation of Protective Order . . . involving the
                   Defendant utilizing the jail call system to direct a third-party to
                   contact Lauren Friedlieb via text message on September 5,
                   2020, in violation of the Final Protective Order.

      2. Lauren Friedlieb was the victim in the cases above and testified in all
         cases.

      The State’s first witness at Brice’s trial for solicitation to commit murder of

Lauren was Detective Shelton Jones, Jr. of the Anne Arundel County Police Department.

On 10 March 2021 — the day after Brice was convicted in the District Court in the

earlier cases — the State’s Attorney’s Office contacted Detective Jones about a jail call

that Brice had made. During his investigation, Detective Jones obtained call logs for an

inmate named Robert Davis, on whose jail account the calls were made by Brice. During

                                             3
one jail call, Brice called an unknown individual and directed that individual to contact

Brice’s mother and request that she deposit money into Robert Davis’s account at the jail:

       [BRICE]: “Do me a favor.”

       FEMALE VOICE: “What?”

       [BRICE]: “Text my mom real quick.”

       FEMALE VOICE: “And say what?”

       [BRICE]: “Say ‘Aaron said put 50 on Robert Davis’ phone account.”

       FEMALE VOICE: “You should have copied a message that you
       (indiscernible – 10:32:44) before.”

       [BRICE]: “What? Put 50 on his account and 50 on my commissary. You
       got the name Robert Davis?”

       FEMALE VOICE: “Uh-uh.”

       [BRICE]: “Huh?”

       FEMALE VOICE: “No, Robert Williams.”

       [BRICE]: “No. Robert Davis.”

       FEMALE VOICE: “On your account for commissary?”

       [BRICE]: “Yeah, 50 and 50 on my account for commissary. Yeah. Because
       I’m trying to call mom back because I’m trying to get her to call this
       lawyer. I need a good -- a need a lawyer (indiscernible – 10:33:24). I
       fucking have to, yo. But I don’t know. I’m a -- are you all right?”

Brice then called Alton Michael Logan Rivera, using Davis’s caller identification. That

jail call included the following exchanges:

       [BRICE]: “Hello?”

       [RIVERA]: “Whoa. What’s cracking, cuz?”

                                              4
[BRICE]: “Ain’t shit. What’s up, bro? What you doing? (Indiscernible).”

[RIVERA]: “Not shit. Fuck going on?”

[BRICE]: “Nothing, man. I’m on some bullshit. I need you to take care of
something.”

[RIVERA]: “Yo. What’s good, shorty?”

[BRICE]: “This shit crazy. Like, (indiscernible). Oh, just -- you need you to
handle something, bro.”

[RIVERA]: “All right. What’s good?”

[BRICE]: “Man, over at my old crib. Like, man -- I’m trying -- I can’t
remember what my -- what my -- what my, uh -- what my -- what my, uh
baby mama ex[2] live at, right in Crofton down by the where I used to live
at.”

[RIVERA]: “Uh-huh.”

[BRICE]: “Down by where I used to live at. That’s why I called you off
another ID, but that’s where her house is at. Almost -- I know here’s where
she live at and she got this brown car now, right?”

[RIVERA]: “Uh-huh.”

[BRICE]: “Shoot that bitch up.”

[RIVERA]: “Oh, really?”

[BRICE]: “Like, you know where the elementary school is, right?”

[RIVERA]: “Yeah.”

[BRICE]: “It’s across from there. If (indiscernible), that joint across from
it.”

[RIVERA]: “You said she got a brown car?”


2
    Brice was not the biological father of Lauren’s child.

                                        5
[BRICE]: “Yeah. It’s a brown Chrysler. All right. And I’m going to give
you the address.”

[RIVERA]: “All right. Shit, you’re going to have to give me a minute. I’m
playing the game.”

[BRICE]: “Oh, you playing a game?”

[RIVERA]: “Nah. Yeah, I got to get the address down in a second.”

[BRICE]: “You stay playing the game.”

[RIVERA]: “Oh, yeah.”

[BRICE]: “Yeah, please take care of that of that, bro. I got you when I get
home. Like, they done found me guilty on every fucking thing yesterday,
bro.”

[RIVERA]: “How? Oh, yeah. I (indiscernible).”

[BRICE]: “I went to trial yesterday. (Indiscernible)” --

[RIVERA]: “I’ll get the addy now.”

[BRICE]: (Indiscernible).

[RIVERA]: “What’s the addy? Like, what’s the addy?”

[BRICE]: “2905.”

[RIVERA]: “Hold up. It slipped out.”

[BRICE]: “Cold Spring.”

[RIVERA]: “Huh?”

[BRICE]: “Cold Spring Way.”

[RIVERA]: “Old Friend?”

[BRICE]: “No, Cold Spring Way.”

[RIVERA]: “Oh, Cold Spring Way.”
                                      6
[BRICE]: “The joint, the apartment is 453, right. But what you do is like if
you come on the side like across from like -- like, if you see -- if you come
on the -- you know there’s two entrances, right? There’s” --

[RIVERA]: “Yeah.”

[BRICE]: -- “one directly across from the elementary school. There’s the
one like that’s like before the elementary school.”

[RIVERA]: “Uh-huh.”

[BRICE]: “All right. Come in the back side, but like across from the
elementary school and go around. It’s like -- it’s like -- you’ll see the first,
the front of it, then you’ll see the middle part, then you’ll see like the -- the
-- like the parking lot is on the right.”

[RIVERA]: “Uh-huh.”

[BRICE]: “And it’s like -- it’s like a -- I don’t know. If you got the address,
it’ll take you straight to it.”

[RIVERA]: “All right. You said it’s a brown joint?”

[BRICE]: “Yeah. Yeah. You’ll see it. It’s like a brown Chrysler.”

[RIVERA]: “But I mean, there’s hella [a lot] brown Chryslers, but I’ll
look.”

[BRICE]: “Nah, but it won’t be. It’s the only one. It’s like -- trust me,
you’ll know because it’s right under like the balcony part. Like, right -- it’s
always there.”

[RIVERA]: “All right. So yeah, I’m going to scope that joint out in a little
bit and” --

[BRICE]: “Yeah, she is” --

[RIVERA]: -- “see if she’s there. I can’t” --

[BRICE]: “Yeah, she’s -- she’s not there now, but if you go around there
around like 5:00, 6:00, she’ll be there. The car will be there.”

                                       7
         [RIVERA]: “All right.”

         [RIVERA]: “All right. You’re saying” --

         [BRICE]: “But if not, if not, if you don’t see it there, right” --

         [RIVERA]: “Uh-huh.”

         [BRICE]: “Well, Bop told me to say he loves you, let you know he’s taking
         care of some business. I know he’s trying to get some drugs, but -- all right.
         All right. But if you -- if it’s not there, right, when I call you back, all right”
         --

         [RIVERA]: “Uh-huh.”

         [BRICE]: -- “her people live in the townhouses houses on Jessie Drive
         across from it.”

         [RIVERA]: “All right.”

         [BRICE]: “And it’s like a -- I think it’s like 1184 Jessie Drive, but” --

         [RIVERA]: “1184 Jessie Drive? All right.”

         [BRICE]: “Yeah, yeah. But it’s like -- it’s not the first, second -- it’s like
         the third left as soon as you turn on Jessie[3] Drive. You know
         (indiscernible)?”

         [RIVERA]: “If I” --

         [BRICE]: “Huh?”

         [RIVERA]: “If I don’t see it, if I don’t see it today, can I see that bitch
         tomorrow?”

         [BRICE]: “Yeah, yeah. Yeah, I know. But I’m saying like you know -- like,
         if you know where the -- you know on the side where 7-Eleven is right?”

         [RIVERA]: “Well, damn. That’s a little bop for me.”

         3
             At trial, the parties appeared to understand this as “Jeffrey Drive,” not Jessie
Drive.

                                                 8
[BRICE]: “No, it’s not.”

[RIVERA]: “The 7-Eleven? I live in the Meadows.”

[BRICE]: “No, listen. The 7-Eleven besides Golds Gym and all that.”

[RIVERA]: “Yeah, man. It’s not a bop, but it’s a cool little minute.”

[BRICE]: “Is it?”

[RIVERA]: “I mean, not really. Nah. Nah, go ahead. Yeah. I know what
you’re talking about.”

[BRICE]: “Yeah. Okay. Okay. Well, it’s just like literally it’s the
development across from like, like 7-Eleven. Like, (indiscernible).”

[RIVERA]: “Yeah, where the -- I know what you’re talking about, the
apartment joints.”

[BRICE]: “No. No, that’s the -- yeah, that’s where I live at. That’s where I
live at.”

[RIVERA]: “Oh, all right.”

[BRICE]: “And that’s what I’m telling you about, but this is like -- it’s like
before the 7-Eleven if you’re going towards like Golds Gym. It’s on your
right. That’s Jessie Drive.”

[RIVERA]: “All right. I (indiscernible)” --

[BRICE]: “Well, all right. But” --

[RIVERA]: -- “(indiscernible) to it.”

[BRICE]: “All right. All right. Well, you’ll see like a black Volkswagen
and then it’s like a gray Volkswagen right, with like New York plates on it.
And yo, and there’ll be a Passat right there.”

[RIVERA]: “Uh-huh.”

[BRICE]: “And then there’s be beside like a Toyota Tundra. Like an all
white Toyota Tundra.”
                                        9
       [RIVERA]: “What you want, me to fire that bitch up?”

       [BRICE]: “Yeah.”

       [RIVERA]: “All right. If not, then I’m just going to slash wheels.[4] I’m
       going to something about it.”

       [BRICE]: “All right. My n[****]. All right. We going to call you. Bop said
       he going to call you in a little bit. All right?”

       [RIVERA]: “All right. See ya. Y’all n[****] be safe. Yeah, tell him I love
       him.”

       [BRICE]: “All right. All right. Love you too, yo. I love you. I appreciate
       you.”

       [RIVERA]: “All right, yo.”

       [BRICE]: “All right.”

       [RIVERA]: “Tell him I love him and I love you too, cousin. Be safe
       through everything.”

       Detective Jones testified that this call originated from the Anne Arundel County

Detention Center and that the individuals on the call were Brice and Rivera. Detective

Jones testified about his response upon learning of the call:

       [STATE:] Okay. And based on what you heard in that call, what was your
       response?

       [DETECTIVE JONES:] My response to that was one, to go to the address
       that was mentioned in the call and try to locate the victim, or potential

       4
           During closing argument, the State argued:

              We actually do dispute the “slash” portion. I liste[ne]d to that point,
       7:02. Seven minutes and 2 seconds. If the Court wants to hear it again, I
       listened to it about a thousand times during lunch, I did not hear a slash. I
       hear “slide through,” whatever the kids are saying these days.

                                             10
       victim, to one, ensure that she was okay and if she didn’t live at that
       address anymore, make sure that the people at that address were aware of
       what was going on, so they would be okay.

                                           ***

       [STATE:] Okay. So after you met -- after you went and saw Laur[en]
       Friedlieb, what other investigative steps did you take?

       [DETECTIVE JONES:] From that point, I listened to the jail calls and
       contacted Ms. Friedlieb, spoke to her briefly, asked her different questions
       in reference to the type of vehicles that she or her family previously owned
       . . . and exactly where she previously lived at.

Detective Jones executed a search and seizure warrant at Rivera’s home. Detective Jones

tried to speak with Brice at the Jennifer Road Detention Center, but Brice refused the

audience.

       During Lauren’s testimony, she confirmed her address and apartment number.

About two months before Brice called Rivera, Lauren had moved from the apartment that

Brice described in the call.    At the time of Brice’s call to Rivera, Brice had been

incarcerated at the Anne Arundel County Detention center for about a year. Lauren

testified about the circumstances of her move: “[N]obody knew that I had moved. . . . I

had to end my lease early and show them all the paperwork from court about the abuse

and the ongoing disputes . . . and they let me leave my lease early and I had to find

somewhere else to live very quickly[.]”

       Rivera testified at trial and admitted to taking Brice’s call.      Rivera claimed

initially, however, that he did not recognize the voices on the recording of the jail call.

During cross-examination by Brice’s counsel, Rivera admitted that his voice was on the

recording of the jail call. Rivera testified that he did not recall writing down an address.
                                            11
He claimed also that he had never met Brice and that he did not know who Brice was.

Nevertheless, Rivera asserted:

        [BRICE’S COUNSEL:] And sir, . . . you said the words, “You want me to
        fire that bitch up;” is that correct?

        [RIVERA:] Yes, sir.

        [BRICE’S COUNSEL:] And isn’t it true that when you said that, you
        meant you were going to vandalize it, shoot it up, to a car, correct?

        [RIVERA:] Correct.

        Frank Friedlieb testified that Brice’s reference in the jail call to “1184 Jessie

Drive” was an incorrect reference to Frank’s address:

        [STATE:] What was familiar about what was said in that call?

        [FRANK FRIEDLIEB:] If she wasn’t there, where -- to come to 1128,[5]
        over there my residence.

Frank testified also about the significance of the “third left” that Brice referred to in the

jail call:

        [STATE:] I believe the caller states something about a third left. Does that
        have any significance to you?


        5
             Regarding the address that Brice referenced in the jail call, the court found as
follows:

        He misidentifies, I think, the parent’s address. I think he’s off by 60. He
        says 1184 and I think it was 1124. He says it’s the third left and really it
        was the second left.

               But Ms. Friedlieb said he had never been there or at least she had
        never take[n] him there. So it would be understandable if he was a bit off as
        to exactly what the street number was or exactly which turn you were to
        make.

                                               12
       [FRANK FRIEDLIEB:] It does. I mean, if we -- we were actually on the
       left -- we’re on the second left, when we come into the court. The third left
       actually was where we discovered that [Brice] left our vehicle that he stole.

                                             ***

       [FRANK FRIEDLIEB:] As far as the vehicle being stolen, it was stolen
       from in front of [Lauren’s] apartment. . . . At that time, when -- I didn’t
       know nothing about Mr. Brice or anything about that. She called to let me
       know the truck was stolen, and -- . . . It was a 2017 . . . Volkswagen
       Atlas.[6]

                                             ***

              At the time when I got the phone call, I didn’t know. My wife woke
       me up, said, you know, my daughter called saying the truck was stolen. We
       didn’t know anything what was going on at that point. Got to her house,
       and then she started telling us about what was going on with Mr. Brice and
       all.

              I proceeded to give Mr. Brice a call and let him know that the truck
       was not my daughter’s, it was mine. Just bring it on back, and you know,
       we’ll let everything go on that part.

When Frank called Brice about the stolen Volkswagen Atlas, Brice denied having

possession of the vehicle. As a result, Frank contacted the police. Mysteriously, the car

was found in Frank’s development in “[t]he third court on the left[.]”

       Frank explained that his wife drove a Volkswagen Jetta that did not have New

York plates, but did have a New York Yankees license plate frame. Frank testified that

he drove a white Toyota Tundra. During the jail call at the core of this case, when Brice

was providing Rivera with landmarks to find Lauren’s family’s home, Brice stated as

follows:


       6
           Frank testified that the Atlas was a white SUV.

                                              13
       it’s like the third left as soon as you turn on Jessie Drive. . . . [Y]ou’ll see
       like a . . . Volkswagen . . . with like New York plates on it. . . . And then
       there’s be beside like a Toyota Tundra. Like an all white Toyota Tundra.

       Back to Lauren’s testimony, she stated that she had never met Rivera, and she did

not recognize Rivera’s voice on the jail call. Lauren said that Brice would call her

“[b]aby mom,” even though they have no children together. Lauren and Brice were

involved romantically and lived together, with Lauren’s toddler, for about a year at her

previous apartment in Crofton. Beneath that apartment, there was a brown, “goldish-

tan,” “abandoned” Chrysler “that never moved.”                Lauren identified that car in a

photograph at trial. As to Brice’s references in his jail call to a “brown Chrysler . . . right

under like the balcony part” that was “always there” and to the part of the call in which

Brice tells Rivera “if you go around there around like 5:00, 6:00, she’ll be there[,]”

Lauren explained: “It’s exactly where the car is parked and then that’s basically the time I

get off from work and after I pick up my son from daycare.” Lauren observed that

nobody in her family had a brown car. And nobody with whom she had any relationship

had a brown car.

       At the end of the trial, the court ruled as follows:

               So the Court is left to answer the questions that counsel has put to
       the Court very directly, what does “Shoot that bitch up” mean? What does
       “fire that bitch up,” mean? I think there is sufficient evidence of that Mr.
       Brice did intend Mr. Rivera to murder Ms. Friedlieb and that his -- that he
       had sufficient premeditation.

              I’ll just go over briefly the Davis commissary, the $15 bucks or $50
       bucks, whatever it is, so that he can use another inmate’s ID to call out so
       that he’s not going to be detected. That is to quote the jail call. Pretty
       clever. Maybe not clever enough.

                                              14
              When he makes the jail call then he asks Rivera or directs Rivera, as
       I behold the evidence, using very precise landmarks. He may have been
       asking him to do more than a murder. He may have been asking him also to
       mess up some cars at the parent’s house. He may have been asking or
       communicating with Mr. Rivera about some drugs in and out of the
       detention center having to do with their mutual friend, but those matters are
       not really before me today.

               Again, I find that the evidence is persuasive that the Defendant
       directs Rivera using very precise landmarks although they’re not always
       accurately described. Again, New York plates not quite the same as having
       a New York Yankees license frame. He misidentifies, I think, the parent’s
       address. I think he’s off by 60. He says 1184 and I think it was 1124. He
       says it’s the third left and really it was the second left.

              But Ms. Friedlieb said he had never been there or at least she had
       never take[n] him there. So it would be understandable if he was a bit off as
       to exactly what the street number was or exactly which turn you were to
       make.

              Mr. [Br]ice . . . describes the residence, gives him the address. This
       is for Ms. Friedlieb; describes the residence, . . . gives a street and
       apartment number using the brown car as a landmark. It’s right under her
       balcony he says. . . .

              And here, tellingly, he stops using the word “it” and he says, “She’s
       not there now, but if you go there around 5:00 or 6:00, she’ll be there.” I
       take the instruction from [defense counsel] seriously when he says, “If this
       is code, then we -- maybe we ought to have an expert come in here and
       break the code for us.” I don’t think it’s code. I think it’s a plan.

               I think it’s a poorly made plan and thank God it wasn’t executed, but
       I am convinced beyond a reasonable doubt Aaron Lamont Brice did solicit
       the first degree murder of Ms. Friedlieb and accordingly, I find Mr. Brice
       guilty in the single charge in this case of solicitation of first degree murder.

We shall supply additional facts, as may be relevant, in our analysis.

                               STANDARD OF REVIEW

       “When an action has been tried without a jury,” the judge’s verdict as the

factfinder will not be “set aside . . . on the evidence unless clearly erroneous, and [the
                                             15
appellate court] will give due regard to the opportunity of the trial court to judge the

credibility of the witnesses.” Md. Rule 8-131(c). This Court has set forth the applicable

standard of review in determining the sufficiency of the evidence as follows:

               The test of appellate review of evidentiary sufficiency is whether,
       “‘after viewing the evidence in the light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the
       crime beyond a reasonable doubt.’” State v. Coleman, 423 Md. 666, 672
       (2011) (quoting Facon v. State, 375 Md. 435, 454 (2003)). The Court’s
       concern is not whether the verdict is in accord with what appears to be the
       weight of the evidence, “but rather is only with whether the verdicts were
       supported with sufficient evidence—that is, evidence that either showed
       directly, or circumstantially, or supported a rational inference of facts
       which could fairly convince a trier of fact of the defendant’s guilt of the
       offense charged beyond a reasonable doubt.” State v. Albrecht, 336 Md.
       475, 479 (1994). Further, “the finder of fact has the ‘ability to choose
       among differing inferences that might possibly be made from a factual
       situation[.]’ That is the fact-finder’s role, not that of an appellate court.”
       Smith v. State, 415 Md. 174, 183 (2010) (quoting State v. Smith, 374 Md.
       527, 534 (2003)). Moreover, when evaluating the judgment of the trial
       court in a non-jury trial, the judgment of the trial court will not be set aside
       unless clearly erroneous. Khalifa v. State, 382 Md. 400, 418 (2004).

Kamara v. State, 205 Md. App. 607, 632 (2012). Accord State v. Wilson, 471 Md. 136,

159 (2020); Fuentes v. State, 454 Md. 296, 307-08 (2017).

                                      DISCUSSION

       Brice argues that the solicitation was not clear enough for a “reasonable solicitee

to understand that they were being asked to commit first-degree murder against” Lauren.

He contends that the trial court erred in relying on evidence outside the jail call “and any

relevant knowledge attributable to Rivera in concluding that the State produced sufficient

evidence for both elements of the crime of solicitation to commit first-degree murder.”



                                             16
       Solicitation is a common law crime. Denicolis v. State, 378 Md. 646, 659 (2003).

“The gist of the crime is ‘counselling, enticing or inducing another to commit a crime.’”

Id. (quoting Monoker v. State, 321 Md. 214, 220 (1990)). The pattern jury instruction for

solicitation — applicable to the charge against Brice (solicitation to commit first-degree

murder) — states as follows:

       The defendant is charged with the crime of solicitation to commit [first-
       degree murder]. A criminal solicitation is an effort to persuade another
       person to commit a crime. In order to convict the defendant of solicitation,
       the State must prove:

            (1) that the defendant urged, advised, induced, encouraged, requested,
            or commanded another person to commit [first-degree murder]; and

            (2) that at the time the defendant made the oral or written efforts to
            persuade another person to commit [first-degree murder], the defendant
            intended that the [first-degree murder] be committed.

       The crime of solicitation is in the asking. It is not necessary that the first-
       degree murder actually be committed.

Maryland Criminal Pattern Jury Instructions (“MPJI-Cr”) 4:31. The crime of solicitation

is defined in our caselaw as follows:

              In Cherry v. State, 18 Md. App. 252, 258 (1973), we adopted the
       view of common law solicitation set forth in Clark and Marshall, Law of
       Crimes (7th ed., 1967), namely, that the crime “consists of the accused
       person’s parol or written efforts to activate another to commit a criminal
       offense.” Implicit in that, of course, is that, to constitute a solicitation, the
       proposal must be sufficiently clear to permit a reasonable solicitee to
       understand, first, what it is he or she is being asked to do, and second, that
       the achievement of that objective will likely involve the commission of a
       criminal offense.

Frye v. State, 62 Md. App. 310, 316 (1985).

       A.      The court considered properly evidence, outside of the text of the jail
               call, that was relevant to Brice’s motive and intent.
                                              17
       In essence, Brice urges us to adopt a rule that would prohibit a factfinder from

considering evidence that is extrinsic to the solicitation itself:

              The error to be avoided is allowing evidence extrinsic to the
       proposal and to any knowledge that can be imputed to the solicitee
       regarding the proposal to establish the first element of solicitation.

Such a rule, however, would restrict unlawfully the factfinder’s ability to consider

relevant evidence that may establish a defendant’s motive and intent. For example, the

parties here moved to admit — as a joint exhibit by stipulation — a list of numerous

convictions that detailed Brice’s history of crimes against Lauren. Brice suffered those

convictions following a two-day trial, in which Lauren testified against Brice. Brice

placed the relevant jail call to Rivera the day after those convictions were entered.

Lauren and her father also testified about the backstory of Brice’s abuses.

       Moreover, the State introduced the earlier jail call in which Brice directed a family

member to make a payment for the benefit of another inmate so that Brice could use that

inmate’s identification number to call Rivera. In addition, during Brice’s jail call to

Rivera, Brice told Rivera that he was calling Rivera from another inmate’s ID: “That’s

why I called you off another ID, but that’s where her house is at.” Brice’s attempt to

conceal his identity on the database of recorded jail calls constitutes evidence that is

extrinsic to the solicitation, but a factfinder is permitted nonetheless to consider that

concealment as consciousness of guilt. See MPJI-Cr 3:26.7 See also Rainey v. State, 480


       7
           MPJI-Cr 3:26 provides, in relevant part, as follows:

                                                                              (continued…)
                                               18
Md. 230, 259 (2022) (“Destruction or concealment of evidence may be demonstrated by

a wide spectrum of behaviors.”).

      The court was permitted to consider the State’s evidence supporting its theory that

Brice’s conversation with Rivera amounted to a gossamer-veiled plan to find and shoot

Lauren. Although Brice said during the call that “she got this brown car now,” the State

introduced evidence that Lauren did not own a brown car and neither did her current

boyfriend or her family members. The State posited that Brice’s reference to the brown

car was as a landmark, not as the revenge target itself. Concerning that corollary, the

court asked defense counsel the following questions during closing argument:

             How is it anything other than a landmark because we know, from her
      testimony, that he stole her white Passat, white -- I’m sorry -- Atlas, right?
      So he knows she -- that’s not her car. What else -- what other explanation
      can there be but that he’s using it as a landmark to direct Mr. Rivera to her
      residen[ce]?

                                          ***

      Unless it’s her car, is it your -- are you urging me to find that the Defendant
      asked another person to go there and fire up, or shoot up, a car that did not
      belong to Ms. Friedlieb?




      You have heard that the defendant [concealed] evidence in this case.
      Concealment or destruction of evidence is not enough by itself to establish
      guilt, but may be considered as evidence of guilt. Concealment or
      destruction of evidence may be motivated by a variety of factors, some of
      which are fully consistent with innocence.
      You must first decide whether the defendant [concealed] evidence in this
      case. If you find that the defendant [concealed] evidence in this case, then
      you must decide whether that conduct shows a consciousness of guilt.

                                            19
Lauren testified that in the parking lot beneath her apartment was a brown, “goldish-tan,”

“abandoned” Chrysler “that never moved.” Thus, it could serve as a landmark for Rivera

to find Lauren, even though Brice could have been arguably more efficient and specific

in prepping Rivera for the task at hand. The court was permitted to consider relevant

evidence extrinsic to the jail call, including the details about the brown car and the history

of the relationship between Brice and Lauren.8 As a result, the court did not err in relying

on evidence outside the text of the jail call, including relevant knowledge attributable to

Rivera. Brice’s argument to the contrary ignores applicable rules of evidence and the

role of a trier of fact in criminal cases. See, e.g., Md. Rule 5-401 (Evidence is relevant if

it has “any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence.”). See also MPJI-Cr 3:01 (“In reaching a verdict, you should weigh all of the

evidence presented, whether direct or circumstantial.”).

       Relying on Lipinksi v. State, 333 Md. 582 (1994), Brice urges us to reverse and

remand for a new trial because, according to him, “the court erroneously relied on

evidence outside the call and any relevant knowledge attributable to Rivera in concluding

that the State produced sufficient evidence for both elements of the crime of solicitation

to commit first-degree murder.” For the reasons stated above, we disagree. Moreover,

Brice’s reliance on Lipinski is unavailing. Lipinski involved a bench trial, in which the

court “minimized the distinctions between first degree murder and second degree
       8
         The court was permitted also to consider the relationship between Brice and
Rivera, as discussed in Section B of this opinion.

                                             20
murder” when rendering its verdict. Id. at 590. Nine months after Lipinski’s trial, the

Court of Appeals9 clarified, in another case, the legal standard for establishing

premeditation. Willey v. State, 328 Md. 126 (1992). Because the trial court in Lipinski

applied an incorrect definition of an element of first-degree murder, the Court ordered

that the judgment be vacated and remanded for further proceedings. Lipinksi, 333 Md. at

592-93. By contrast, the court here did not apply an incorrect definition of a charged

offense. The bottom line is that there was nothing incorrect as a matter of law about the

trial court’s consideration of Rivera’s understanding of the jail call and its consideration

of relevant evidence beyond the jail call within the context of all the evidence presented.

       B.     The evidence allowed for an inference that Rivera knew about the
              relationship between Brice and Lauren.

       Brice contends that the evidence was insufficient because there were notable

omissions in the jail call: there was no physical description of Lauren, no mention of

Lauren by name, no specified amount of payment for the commission of the murder-for-

hire, and no language indicating specifically that Brice was asking Rivera to kill Lauren.

We disagree for three key reasons.

       First, the court could infer that Rivera had a prior understanding of the relationship

between Brice and Lauren. The jail call made clear that Brice and Rivera knew each

other on a personal level. Brice and Rivera said during the jail call that they “love” each

other, and they spoke with affection about a mutual friend named Bop. Also, during the


       9
       On 14 December 2022, the name of the Court of Appeals was changed to the
Supreme Court of Maryland.

                                             21
jail call, Brice explained to Rivera: “Yeah, please take care of that of that, bro. I got you

when I get home. Like, they done found me guilty on every fucking thing yesterday,

bro.” Rivera responded, “How? Oh, yeah. I (indiscernible).” From that exchange, the

court could conclude rationally that Rivera knew about Brice’s trial in the District Court,

where he was found guilty of numerous crimes against Lauren.

       Second, solicitation can occur without any discussion of a specific quid pro quo.

See MPJI-Cr 4:31 (“The crime of solicitation is in the asking.”). At minimum, the jail

call established that Brice promised Rivera some recompense: “Yeah, please take care of

that of that, bro. I got you when I get home.” The lack of a specified amount of money or

anything of value to be exchanged does not somehow render the evidence legally

insufficient.

       Third, a physical description of Lauren was not essential. During the jail call,

Brice gave Rivera an address, an apartment number, and directions to the location where

Brice believed Lauren lived. Brice gave Rivera also a landmark directly under the

balcony at that location:

       [RIVERA]: “But I mean, there’s hella [a lot] brown Chryslers, but I’ll
       look.”

       [BRICE]: “Nah, but it won’t be. It’s the only one. It’s like -- trust me,
       you’ll know because it’s right under like the balcony part. Like, right -- it’s
       always there.”

       Brice claims that the State presented no evidence of the use of coded language

during the jail call, and thus, according to Brice, the court found correctly, “I don’t think

it’s code.” Brice overlooks, however, the context of the court’s statement: “I take the

                                             22
instruction from [defense counsel] seriously when he says, ‘If this is code, then we --

maybe we ought to have an expert come in here and break the code for us.’ I don’t think

it’s code. I think it’s a plan.” In other words, the court suggested that the solicitation

here was not subtle.

       C.     The content of the call.

       Brice claims that the court was clearly erroneous in determining that he was

“using the brown car as the landmark[,]” instead of as a target of revenge. We disagree.

During the jail call to Rivera, Brice referred to the target of the shooting as “that bitch[.]”

When Rivera said that he was going to “scope that joint out in a little bit and . . . see if

she’s there[,]” Brice responded: “Yeah, she’s -- she’s not there now, but if you go around

there around like 5:00, 6:00, she’ll be there. The car will be there.” The court found that

it was “telling[]” that Brice used the word “she” instead of “it” in context. Significantly,

Brice made clear to Rivera that the brown car was “always there.” He also stated to

Rivera: “But if not, if not, if you don’t see it there, right . . . her people live in the

townhouses on Jessie Drive across from it.”

       After Brice directed Rivera to Lauren’s parents’ house, where the brown car

would not have been found, Rivera asked Brice if Rivera should “fire that bitch up[,]”10

and Brice responded in the affirmative. That fact supported the State’s theory that

Lauren was the target, and that Rivera knew that Lauren was the target. As stated above,

       10
           To be sure, Rivera testified that when he asked whether Brice wanted him to
“fire that bitch up[,]” he was referring to shooting a vehicle. The judge made a specific
credibility determination as to Rivera’s trial testimony: “Mr. Rivera was impeached from
the minute he said his name, I think. I didn’t believe a word he said.”

                                              23
the State introduced evidence that Lauren did not own a brown car. Nor did anyone close

to Lauren own a brown car, as the brown car at issue was “an abandoned car outside of”

the apartment where Brice believed that Lauren still resided. Under these circumstances,

the court was not clearly erroneous in determining that the brown car was a landmark,

instead of a target for solicitation of a property crime.

       Brice claims also that the evidence was insufficient to find him guilty of

solicitation to commit first-degree murder because he did not use any language from

which the court could conclude reasonably that he was asking Rivera to commit first-

degree murder. Brice argues: “To shoot someone just anywhere, e.g., a foot, is not

sufficient to establish an intent to kill or communication of same.” Solicitation to commit

first-degree murder does not require, however, the solicitor to describe a targeted body

part of the victim. The evidence established that Brice directed Rivera to “[s]hoot that

bitch up.” Later in the conversation, Brice gave Rivera directions to Lauren’s parents’

home, and Rivera asked: “What you want, me to fire that bitch up?” Brice responded:

“Yeah.” Based on those statements — and all of the other evidence — the court was able

to infer reasonably that Brice asked Rivera to kill Lauren, rather than shoot at a vehicle

outside her apartment, and Rivera understood Brice was asking him to commit first-

degree murder.11      See Cerrato-Molina v. State, 223 Md. App. 329, 337 (2015)

(“Choosing between competing inferences is classic grist for the [trier of fact] mill.”).


       11
         In Brice’s reply brief, he offers a hypothetical in an effort, by analogy, to
advance this counter-contention:

                                                                              (continued…)
                                              24
       Finally, concerning the circumstances of his particular case, Brice invites us to

reconsider our jurisprudence regarding challenges to the sufficiency of the evidence:

               Sufficiency challenges are not uniform, and due process is not a one-
       size-fits-all doctrine, especially in a criminal case, where “no issue is more
       important than whether the State has satisfied its burden of production.”
       Chisum v. State, 227 Md. App. 118, 130 (2016). In a case such as this, a
       reviewing court must do more than throw up its hands in the face of
       putatively “competing rational inferences.”

No authority exists for Brice’s suggestion that our review of his sufficiency challenge

should differ from our review of other sufficiency challenges.         In any review of a

challenge to the sufficiency of the evidence, we view “the evidence in the light most

favorable to the prosecution,” to determine whether “any rational trier of fact could have

       In a solicitation to commit first-degree murder case, the defendant makes it
       crystal clear in a diary entry or in a communication with someone other
       than the putative solicitee that he intended to kill his wife by poisoning her.
       The intent is clear. As to the proposal, the defendant asked the putative
       solicitee, an unknown waiter at a restaurant where he and his wife were
       dining, to put what is described by the defendant as an aphrodisiac in his
       “date’s” drink. No evidence is introduced about any code, pursuant to
       which “aphrodisiac” means lethal poison. Clearly, the proposal would not
       permit a reasonable solicitee to understand that they are being asked to
       commit first-degree murder. And the fact of the defendant’s true intent
       cannot be used to fill in the gap, without eviscerating the first element of
       the solicitation crime. Perhaps this hypothetical defendant could be found
       guilty of attempted first-degree murder, but not of solicitation to commit
       same.

This hypothetical is inapposite here for at least three reasons. First, unlike the husband’s
proposal described in the hypothetical, Brice directed Rivera to “[s]hoot that bitch up[,]”
and Rivera confirmed that Brice was asking him to “fire that bitch up[.]” Second, unlike
“an unknown waiter” and a customer, the evidence established that Brice and Rivera
knew each other and “love[d]” each other. Third, Brice’s argument casts aside the role of
the factfinder and our role as an appellate court: “We do not second-guess the
[factfinder’s] determination where there are competing rational inferences available.”
Smith v. State, 415 Md. 174, 183 (2010).

                                             25
found the essential elements of the crime beyond a reasonable doubt.”          Jackson v.

Virginia, 443 U.S. 307, 319 (1979) (emphasis omitted). Indeed, “[o]ur concern . . . is not

whether the verdict was in accord with the weight of the evidence but rather, whether

there was sufficient evidence produced at trial that either showed directly, or

circumstantially, or supported a rational inference of facts which could fairly convince a

trier of fact of the defendant’s guilt of the offenses charged beyond a reasonable doubt.”

Schiff v. State, 254 Md. App. 509, 525-26 (2022) (quotation marks omitted) (quoting

Galloway v. State, 365 Md. 599, 649 (2001)). We decline Brice’s invitation to apply a

different sufficiency standard to his case.

                                              JUDGMENT OF THE CIRCUIT COURT
                                              FOR   ANNE  ARUNDEL    COUNTY
                                              AFFIRMED. COSTS TO BE PAID BY
                                              APPELLANT.




                                               26